ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Lakeshore Toltest JV, LLC                    )      ASBCA No. 59267
                                             )
Under Contract No. W912DQ-12-C-4004          )

APPEARANCE FOR THE APPELLANT:                       Anthony J. Calamunci, Esq.
                                                     Special Counsel for Chapter 7 Trustee,
                                                      Alfred T. Giuliano
                                                     FisherBroyles, LLP
                                                     Toledo, OH

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Lloyd R. Crosswhite, Esq.
                                                    Dawn-Carole Harris, Esq.
                                                    Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Fort Worth

                                ORDER OF DISMISSAL

       By joint motion to dismiss with prejudice, the parties have advised the Board of a
settlement in the related bankruptcy proceedings between the Chapter 7 Trustee and the
United States. The settlement includes this appeal.

       Accordingly, the Board grants the parties' joint motion and dismisses this appeal
with prejudice.

      Dated: 9 August 2016




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59267, Appeal ofLakeshore Toltest
JV, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2